


EXHIBIT 10.29

 

SPX CORPORATION
SUPPLEMENTAL INDIVIDUAL ACCOUNT
RETIREMENT PLAN

 

As Amended and Restated Effective October 21, 2008

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

2

1.1

Account Balance

2

1.2

Accrued Benefit

2

1.3

Act

2

1.4

Actuarial Equivalent

2

1.5

Affiliated Company or Affiliate

3

1.6

Beneficiary

3

1.7

Board

3

1.8

Code

3

1.9

Committee

3

1.10

Company

4

1.11

Excess Participant

4

1.12

Former Accrued Benefit

4

1.13

Grandfathered Benefit

4

1.14

GSX Transition Benefit

4

1.15

Initial Account Balance

4

1.16

Interest Accruals

4

1.17

Interest Accrual Rate

4

1.18

Normal Retirement Age

4

1.19

Normal Retirement Date

5

1.20

Participant

5

1.21

Plan

5

1.22

Principal Accruals

5

1.23

Qualified Plan

5

1.24

Qualified Plan Retirement Benefit

5

1.25

Qualified Plan Preretirement Death Benefit

6

1.26

Supplemental Plan Preretirement Death Benefit

6

1.26A

Supplemental Retirement Benefit

6

1.26B

Non-409A Supplemental Retirement Benefit

6

1.26C

409A Supplemental Retirement Benefit

6

1.27

Surviving Spouse

6

1.28

Top Hat Participant

6

 

 

 

ARTICLE II ELIGIBILITY

7

 

 

 

ARTICLE III SUPPLEMENTAL RETIREMENT BENEFITS

8

3.1

Amount

8

3.2

Form of Non-409A Supplemental Retirement Benefit

8

3.3

Commencement of Non-409A Supplemental Retirement Benefit

8

3.4

Approval of Company

9

3.4A

Form and Timing of 409A Supplemental Retirement Benefits

9

3.5

Actuarial Equivalent

10

3.6

Source of Benefit Payments

10

 

 

 

ARTICLE IV SUPPLEMENTAL PLAN PRERETIREMENT DEATH BENEFIT

11

 

i


 

4.1

Amount

11

4.2

Form and Commencement of Benefit

11

 

 

 

ARTICLE V ADMINISTRATION OF THE PLAN

12

5.1

Administration by the Company

12

5.2

General Powers of Administration

12

5.3

409A Compliance

12

 

 

 

ARTICLE VI AMENDMENT OR TERMINATION

13

6.1

Amendment or Termination

13

6.2

Effect of Amendment or Termination

13

 

 

 

ARTICLE VII GENERAL PROVISIONS

14

7.1

Funding

14

7.2

General Conditions

14

7.3

No Guaranty of Benefits

14

7.4

No Enlargement of Employee Rights

14

7.5

Spendthrift Provision

14

7.6

Applicable Law

14

7.7

Small Benefits

14

7.8

Incapacity of Recipient

15

7.9

Corporate Successor

15

7.10

Unclaimed Benefit

15

7.11

Limitations on Liability

15

7.12

Duties of Participants, Beneficiaries, and Surviving Spouses

15

7.13

Taxes and Withholding

15

7.14

Treatment for other Compensation Purposes

16

 

 

 

ARTICLE VIII CHANGE-OF-CONTROL

17

8.1

Definition of Change-of-Control

17

8.1A

Definition of 409A Change-of-Control

18

8.2

Benefit Rights Upon Change-of-Control

19

8.3

Excess Parachute Payments by the Company

20

 

 

 

ARTICLE IX SPECIAL PROVISIONS

22

9.1

Former Participants in the General Signal Corporation Supplemental Retirement
Plan

22

9.2

Certain Former General Signal Participants Eligible for Transition Benefits

22

 

ii


 

SPX CORPORATION
SUPPLEMENTAL INDIVIDUAL ACCOUNT RETIREMENT PLAN

 

The SPX Corporation Supplemental Individual Account Retirement Plan, formerly
known as the Excess and Top Hat Benefit Plan No. 3 (the “Plan”) was adopted
effective January 1, 1984, amended from time to time thereafter and is now
amended and restated, effective as of October 21, 2008.  The Plan is established
and maintained by SPX Corporation for the purpose of providing benefits in
excess of the limitations on benefits imposed by Sections 401(a)(17) and 415 of
the Internal Revenue Code for certain of its employees who participate in the
SPX Corporation Individual Account Retirement Plan.

 

The provisions of this Plan are only applicable to Participants in the employ of
SPX Corporation on or after the effective date of such provisions. Participants
who terminated prior to that date (or the Surviving Spouses or Beneficiaries of
such Participants) shall be eligible for benefits, if any, under the terms of
the Plan then in effect, or as subsequently amended such that the amended terms
apply to such persons.

 

1


 


ARTICLE I


DEFINITIONS


 

Whenever used herein the following terms shall have the meanings hereinafter set
forth.  Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context.  Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.

 

1.1                                 “Account Balance” means the value of a
Participant’s benefit payable under this Plan on or after July 1, 1997,
expressed as a lump sum.  A Participant’s Account Balance at any time shall be
the sum of the following:

 


(I)                                     INITIAL ACCOUNT BALANCE (IF ANY);


 


(II)                                  PRINCIPAL ACCRUALS; AND


 


(III)                               INTEREST ACCRUALS.


 

1.2                                 “Accrued Benefit” has the following meaning
with respect to the methods of determining a benefit under this Plan as may
apply to a specific Participant:

 

(1)                                  ACCOUNT BALANCE.  AN ACCRUED BENEFIT BASED
ON A PARTICIPANT’S ACCOUNT BALANCE MEANS THE PARTICIPANT’S ACCOUNT BALANCE AT
ANY TIME, AND THE IMMEDIATE SINGLE LIFE ANNUITY WHICH IS THE ACTUARIAL
EQUIVALENT OF THE PARTICIPANT’S ACCOUNT BALANCE AT SUCH TIME.  FOR ANY
PARTICIPANT WHO TERMINATES EMPLOYMENT BEFORE HE ATTAINS HIS NORMAL RETIREMENT
AGE, AND WHO ELECTS TO LEAVE HIS ACCOUNT BALANCE IN THE PLAN, ACCRUED BENEFIT
MEANS THAT PARTICIPANT’S ACCOUNT BALANCE AT THE TIME OF TERMINATION OF
EMPLOYMENT PLUS INTEREST ACCRUALS TO THE DATE OF DISTRIBUTION, AND THE IMMEDIATE
SINGLE LIFE ANNUITY WHICH IS THE ACTUARIAL EQUIVALENT OF THE PARTICIPANT’S
ACCOUNT BALANCE AT SUCH TIME.

 

(2)                                  GRANDFATHERED BENEFIT.  AN ACCRUED BENEFIT
BASED ON A PARTICIPANT’S GRANDFATHERED BENEFIT, DESCRIBED IN SECTION 1.13.

 

A Participant’s Accrued Benefit shall be payable only in those optional forms of
benefit which pertain (as provided under the Qualified Plan) to the Account
Balance or Grandfathered Benefit (whichever is applicable).

 

1.3                                 “Act” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, and any regulations relating
thereto.

 

1.4                                 “Actuarial Equivalent” means a benefit
having the same value as the benefit it replaces, as defined in this
subsection.  Actuarial equivalency shall be determined on the basis of the
following assumptions:

 

(1)                                  FOR PURPOSES OF (I) CONVERTING AN ACCOUNT
BALANCE TO A SINGLE LIFE ANNUITY, OR (II) CONVERTING A SINGLE LIFE ANNUITY TO A
LUMP SUM, OR (III) CONVERTING A LUMP SUM (OTHER THAN AN ACCOUNT BALANCE) TO A
SINGLE LIFE ANNUITY, THE APPLICABLE ACTUARIAL ASSUMPTIONS SET FORTH UNDER
SECTION 2.1(C)(1) OF THE QUALIFIED PLAN SHALL BE UTILIZED.

 

2


 

(2)                                  FOR PURPOSES OF CONVERTING A SINGLE LIFE
ANNUITY (I) INTO A JOINT AND 50% SURVIVOR ANNUITY, OR (II) INTO ANY OPTIONAL
FORM OF BENEFIT (EXCLUDING LUMP SUMS), THE ACTUARIAL FACTORS SET FORTH IN
APPENDIX A OF THE QUALIFIED PLAN (AS AMENDED, IF APPLICABLE) SHALL BE APPLIED.

 

(3)                                  FOR ALL OTHER PURPOSES UNDER THE PLAN,
MORTALITY SHALL BE BASED UPON THE MORTALITY ASSUMPTIONS SET FORTH IN THE
MORTALITY TABLE COMMONLY DESCRIBED AS “UP-1984,” AS PUBLISHED, AND THE ASSUMED
INTEREST RATE SHALL BE 5% PER YEAR.

 

1.5                                 “Affiliated Company” or “Affiliate” means
any corporation, trade or business entity which is a member of a controlled
group of corporations, trades or businesses, or an affiliated service group, of
which the Company is also a member, as provided in Code Sections 414(b), (c),
(m) or (o).

 

1.6                                 “Beneficiary” means a Participant’s
beneficiary under the Qualified Plan with respect to a Participant’s Non-409A
Supplemental Retirement Benefit (or, if applicable, the Supplemental Plan
Preretirement Death Benefit payable under the first paragraph of Section 4.2).

 

With respect to a Participant’s 409A Supplemental Retirement Benefit (or, if
applicable, the Supplemental Plan Preretirement Death Benefit payable under the
second paragraph of Section 4.2), “Beneficiary” means any person or persons
designated by a Participant to receive such benefits payable in the event of the
Participant’s death before benefits under the Plan begin, or to receive the
survivor benefits under any joint and survivor benefit option or period certain
benefit option after benefits under the Plan begin.  A married Participant may
elect at any time to designate a non-spouse Beneficiary or to revoke any such
election at any time.  An election by a Participant to designate a non-spouse
Beneficiary shall not take effect unless the Participant’s spouse consents in
writing to such election, such consent acknowledges the effect of such an
election and the consent is witnessed by a representative of the Plan or a
notary public, unless the Participant establishes to the satisfaction of the
Committee that such consent may not be obtained because there is no spouse, the
spouse cannot be located or due to other circumstances.  The consent by a spouse
shall be irrevocable and shall be effective only with respect to that spouse. 
Any separate designation of a Beneficiary under this Plan shall not be effective
for any purpose unless and until it has been filed by the Participant with the
Committee on a form approved by the Committee.  A Participant may, from time to
time, on a form approved by and filed with the Committee, change the
Beneficiary, provided that once benefit payments have commenced to be paid to a
Participant, his designation of a Beneficiary may only be changed for the period
certain option.  If payments under a period certain benefit option have
commenced to a Participant’s designated Beneficiary and the Beneficiary dies
before all payments under such form of payment have been made, any remaining
payments shall be made to the Beneficiary’s estate.

 

1.7                                 “Board” means the Board of Directors of the
Company.

 

1.8                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any regulations relating thereto.

 

1.9                                 “Committee” means the Compensation Committee
of the Board.

 

3


 

1.10                           “Company” means SPX Corporation, a Delaware
corporation, or, to the extent provided in Section 7.9 below, any successor
corporation or other entity resulting from a reorganization, merger or
consolidation into or with the Company, or a transfer or sale of substantially
all of the assets of the Company.

 

1.11                           “Excess Participant” means a Qualified Plan
participant whose benefit is limited by reason of the application of Code
Section 415, as in effect on the date that Qualified Plan Retirement Benefits
commence.

 

1.12                           “Former Accrued Benefit” means (1) a
Participant’s accrued Normal Retirement Benefit as of June 30, 1997 under the
Qualified Plan payable in the form of a single life annuity at the Participant’s
Normal Retirement Age (or, if later, payable on June 30, 1997), based on the
terms of this Plan as in effect on June 30, 1997, or (2) the accrued Normal
Retirement Benefit as of the date that benefits under a Prior Plan were
converted to Account Balances under this Plan.

 

1.13                           “Grandfathered Benefit” means the alternative
benefit formula under the Qualified Plan applicable to Participants who had a
combination of age and service of at least 50 with at least 10 years of service
under the Qualified Plan on June 30, 1997, which may be elected instead of such
a Participants’ Account Balance under the Qualified Plan.

 

1.14                           “GSX Transition Benefit” means the special
transition benefit payable with respect to the Qualified Plan account balance of
certain Participants who were formerly covered by the General Signal Corporation
Benefits Plan as referenced in Section 9.2.

 

1.15                           “Initial Account Balance” means the Actuarial
Equivalent of a Participant’s Former Accrued Benefit, expressed as a lump sum on
July 1, 1997 with respect to employees who were participants in the Qualified
Plan on that date or the date on which a Participant’s benefit under any other
Prior Plan which is now part of the Qualified Plan was converted to an Actuarial
Equivalent Account Balance.  A Participant’s Initial Account Balance (determined
as if the Plan terminated on July 1, 1997, or on the applicable Prior Plan
conversion date) shall be no less than the Actuarial Equivalent of the
Participant’s Accrued Benefit under this Plan or a Prior Plan determined as if
this Plan or a Prior Plan had terminated on the conversion date.

 

1.16                           “Interest Accruals” means the additions to a
Participant’s Account Balance determined with the Interest Accrual Rate below
and in accordance with the methodology utilized under the Qualified Plan for the
Interest Credits thereunder.

 

1.17                           “Interest Accrual Rate” means the rate of
interest (determined once each Plan Year) at which a Participant’s Account
Balance is deemed to grow.  For any Plan Year, the Interest Accrual Rate shall
be the interest rate paid on five-year United States Treasury Notes (Constant
Maturities) in effect as of the last business day of November of the immediately
preceding Plan Year.

 

1.18                           “Normal Retirement Age” means the earlier of
(a) the date a Participant has attained his Social Security Unreduced Retirement
Age (as defined under the Qualified Plan), or (b) the date when he has both
attained his 65th birthday and completed five years of Continuous Service under
the Qualified Plan.

 

4


 

1.19                           “Normal Retirement Date” means the first day of
the month coinciding with or next following the date on which a Participant
terminates employment with the Company because of his normal retirement under
the Qualified Plan on or after attainment of his Normal Retirement Age.

 

1.20                           “Participant” means an employee of the Company or
of an Affiliated Company who is a participant under the Qualified Plan (or any
successor or replacement to the Qualified Plan) and to whom or with respect to
whom a benefit is payable under this Plan.  When used in the Plan, Participants
are either “Excess Participants” or “Top Hat Participants.”  The term
“Participant” shall refer only to Top Hat Participants unless otherwise
specified.  Notwithstanding the foregoing, the term Participant shall not
include any participant in the Qualified Plan, whose participation in the
Qualified Plan is a result of a plan merger or transfer of assets and
liabilities effected on or after January 1, 2001.

 

1.21                           “Plan” means the SPX Corporation Supplemental
Individual Account Retirement Plan.

 

1.22                           “Principal Accruals” mean the additions made to a
Participant’s Account Balance equivalent to those which would have been made
under the Qualified Plan, absent the limits on compensation imposed by Code
Section 401(a)(17), or any successor section of the Code, and provided that any
deferrals of compensation made pursuant to the SPX Corporation Supplemental
Retirement Savings Plan shall be includable in the determination of such
compensation.  Any qualified plan supplemental accruals shall reduce the amount
of Principal Accruals under this Plan.

 

1.23                           “Qualified Plan” means the SPX Corporation
Individual Account Retirement Plan (formerly known as Pension Plan No. 3) and
each predecessor, successor or replacement to the said Qualified Plan, and any
plan which has been merged into the Qualified Plan (a “Prior Plan”) where Prior
Plan Accrued Benefits have been converted to an Initial Account Balance.

 

1.24                           “Qualified Plan Retirement Benefit” means the
aggregate benefit payable to a Participant pursuant to the Qualified Plan
(including any portion to be paid to an alternate payee pursuant to a qualified
domestic relations order) by reason of his termination of employment with the
Company and all Affiliates for any reason other than death.  Where the Qualified
Plan provides for an offset to a Participant’s benefit under the Qualified Plan
to reflect payment to a Participant of additional defined benefit pension
payments (within the meaning of Code Section 414(j)) under other defined benefit
pension plans of the Company or an Affiliated Company, the Participant’s
Qualified Plan Retirement Benefit shall be the total value of all such defined
benefit pensions.

 

1.25                           “Qualified Plan Preretirement Death Benefit”
means the aggregate benefit payment to the Surviving Spouse or Beneficiary of a
Participant with respect to the Participant’s Qualified Plan Retirement Benefit
in the event of the death of the Participant at any time prior to commencement
of payment of his Qualified Plan Retirement Benefit.

 

1.26                           “Supplemental Plan Preretirement Death Benefit”
means the benefit payable to a Surviving Spouse or Beneficiary pursuant to the
Plan by reason of the death of the Participant at any time prior to commencement
of payment of his Qualified Plan Retirement Benefit.

 

5


 

1.26A                 “Supplemental Retirement Benefit” means either a
Supplemental Excess Retirement Benefit or a Supplemental Top Hat Retirement
Benefit, as determined under the following Articles.

 

1.26B                   “Non-409A Supplemental Retirement Benefit” refers to the
Supplemental Retirement Benefit that is determined under Code Section 409A to be
(i) attributable to amounts deferred in taxable years beginning before
January 1, 2005, and (ii) not subject to Code Section 409A.

 

1.26C                   “409A Supplemental Retirement Benefit” refers to the
Supplemental Retirement Benefit that is determined under Code Section 409A to be
(i) attributable to amounts deferred in taxable years beginning on or after
January 1, 2005, or (ii) attributable to amounts deferred in taxable years
beginning before January 1, 2005 that are subject to Code Section 409A.

 

1.27                           “Surviving Spouse” means a person who is legally
married to a Participant at the date of his death.

 

1.28                           “Top Hat Participant” means a Participant who
both (i) participates in the Qualified Plan and (ii) whose benefits under the
Qualified Plan are limited by the compensation limits of Code
Section 401(a)(17).

 

6


 


ARTICLE II


ELIGIBILITY


 

A Participant who is eligible to receive a Qualified Plan Retirement Benefit,
the amount of which is reduced:

 

(1)                                  IN THE CASE OF AN EXCESS PARTICIPANT, BY
REASON OF THE APPLICATION OF THE LIMITATIONS ON BENEFITS IMPOSED BY CODE
SECTION 415, OR

 

(2)                                  IN THE CASE OF A TOP HAT PARTICIPANT, BY
REASON OF THE APPLICATION OF THE LIMITATIONS ON BENEFITS IMPOSED BY CODE
SECTION 401(A)(17),

 

shall be eligible to receive a Supplemental Retirement Benefit.  A person shall
be considered a Participant in the Plan in the first year such person accrues a
benefit under this Plan.  The Supplemental Retirement Benefit shall either be a
Supplemental Excess Retirement Benefit or a Supplemental Top Hat Retirement
Benefit, whichever is greater.  If a Participant dies prior to commencement of
payment of his Qualified Plan Retirement Benefit, his Surviving Spouse or
Beneficiary may be eligible to receive a Supplemental Plan Preretirement Death
Benefit as provided in Article IV.

 

Individuals not initially treated and classified by their employer as common-law
employees on the payroll records of their employer, including, but not limited
to, leased employees, independent contractors or any other contract employees,
shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common law employees.

 

7


 


ARTICLE III


SUPPLEMENTAL RETIREMENT BENEFITS


 

3.1                                 Amount.

 

(A)                                  THE SUPPLEMENTAL EXCESS RETIREMENT BENEFIT
PAYABLE TO AN ELIGIBLE EXCESS PARTICIPANT SHALL BE AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN (I) AND (II) BELOW:

 


(I)                                     THE AMOUNT OF THE QUALIFIED PLAN
RETIREMENT BENEFIT TO WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED IF SUCH
BENEFIT WERE COMPUTED WITHOUT GIVING EFFECT TO THE LIMITATIONS ON BENEFITS
IMPOSED BY APPLICATION OF CODE SECTION 415,


 

L E S S

 


(II)                                  THE AMOUNT OF THE QUALIFIED PLAN
RETIREMENT BENEFIT ACTUALLY PAYABLE TO THE PARTICIPANT.


 

The amounts described above shall be computed in the form of an Account Balance
commencing on the date payment is made or begins.

 

(B)                                 THE SUPPLEMENTAL TOP HAT RETIREMENT BENEFIT
SHALL BE A TOP HAT PARTICIPANT’S ACCOUNT BALANCE UNDER THIS PLAN.

 

(C)                                  NOTWITHSTANDING THE PROVISIONS OF
3.1(B) ABOVE, A PARTICIPANT ELIGIBLE FOR A GRANDFATHERED BENEFIT UNDER THE
QUALIFIED PLAN WHO ELECTS TO RECEIVE SUCH BENEFIT SHALL RECEIVE A SUPPLEMENTAL
TOP HAT RETIREMENT BENEFIT IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) AND
(II) BELOW:

 


(I)                                     THE AMOUNT OF THE QUALIFIED PLAN
RETIREMENT BENEFIT (USING THE GRANDFATHERED BENEFIT FORMULA) TO WHICH THE
PARTICIPANT WOULD HAVE BEEN ENTITLED IF SUCH BENEFIT WERE COMPUTED WITHOUT
GIVING EFFECT TO THE LIMITATIONS OF CODE SECTIONS 401(A)(17) AND 415,


 

L E S S

 


(II)                                  THE AMOUNT OF THE QUALIFIED PLAN
RETIREMENT BENEFIT ACTUALLY PAYABLE TO THE PARTICIPANT.


 

The amounts described in (c)(i) and (ii) above shall be computed in the form of
a straight life annuity payable over the lifetime of the Participant only
commencing on his actual Normal Retirement Date or Early Retirement Date under
the Qualified Plan.

 

3.2                                 Form of Non-409A Supplemental Retirement
Benefit.  The Non-409A Supplemental Retirement Benefit (regardless if stemming
from a Supplemental Excess Retirement Benefit or Supplemental Top Hat Retirement
Benefit) payable to a Participant shall be paid in the same form under which the
Qualified Plan Retirement Benefit is payable to the Participant.  The
Participant’s election under the Qualified Plan of any optional form of payment
of his Qualified Plan Retirement Benefit (with the valid consent of his
Surviving Spouse where required under the Qualified Plan) shall also be
applicable to the payment of his Non-409A Supplemental Retirement Benefit,
regardless if stemming from a Supplemental Excess Retirement Benefit or a
Supplemental Top Hat Retirement Benefit.

 

3.3                                 Commencement of Non-409A Supplemental
Retirement Benefit.  Payment of the Non-409A Supplemental Retirement Benefit to
a Participant shall commence on the same date that payment of the Qualified Plan
Retirement Benefit to the Participant commences.  Any election under the
Qualified Plan made by the Participant with respect to the commencement of
payment of his Qualified Plan

 

8


 

Retirement Benefit shall also be applicable with respect to the commencement of
payment of his Non-409A Supplemental Retirement Benefit.

 

3.4                                 Approval of Company.  Notwithstanding the
provisions of Sections 3.2 and 3.3 above, an election made by the Participant
under the Qualified Plan with respect to the form of payment or date for
commencement of payment of his Qualified Plan Retirement Benefit (with the valid
consent of his Surviving Spouse where required under the Qualified Plan) shall
not be effective with respect to the form of payment or date for commencement of
payment of his Non-409A Supplemental Retirement Benefit hereunder unless such
election is filed in writing with the Committee with respect to his Non-409A
Supplemental Retirement Benefit.  If the Committee does not object to such
election within 15 days, then the form of payment or date for commencement of
payment of the Participant’s Non-409A Supplemental Retirement Benefit shall be
deemed to have been accepted by the Committee.  The requirements of this
Section 3.4 shall not apply in the event of a Change-of-Control, as defined in
Article VIII.

 

3.4A                       Form and Timing of 409A Supplemental Retirement
Benefits.

 

(A)                                  INITIAL ELIGIBILITY AND PAYMENT ELECTIONS. 
FOR ANY PERSON WHO SHALL NEWLY BECOME A PARTICIPANT PURSUANT TO ARTICLE II, SUCH
PERSON MAY ELECT TO HAVE HIS 409A SUPPLEMENTAL RETIREMENT BENEFIT PAYABLE IN ANY
OPTIONAL FORM IN WHICH THE QUALIFIED PLAN RETIREMENT BENEFIT IS PAYABLE TO THE
PARTICIPANT (INCLUDING A LUMP SUM PAYMENT).  SUCH PERSON MUST MAKE A SEPARATE
OPTIONAL FORM ELECTION FOR THE 409A SUPPLEMENTAL RETIREMENT BENEFIT UNDER THIS
PLAN, WHICH NEED NOT BE THE SAME AS THE PARTICIPANT’S ELECTION UNDER THE
QUALIFIED PLAN.  SUCH PERSON MUST ALSO ELECT WHEN THE 409A SUPPLEMENTAL
RETIREMENT BENEFIT WILL COMMENCE, WHICH COMMENCEMENT DATE MAY BE NO SOONER THAN
THE DATE WHEN THE PARTICIPANT HAS TERMINATED EMPLOYMENT.  SUCH PAYMENT ELECTION
MUST BE MADE NO LATER THAN THIRTY (30) DAYS (OR SUCH EARLIER TIME AS THE
COMMITTEE MAY DESIGNATE) AFTER THE JANUARY 1ST OF THE YEAR FOLLOWING THE YEAR A
PERSON BECOMES A PARTICIPANT IN THE PLAN, AND SHALL BE IRREVOCABLE FOR THE
DURATION OF A PARTICIPANT’S PARTICIPATION IN THE PLAN EXCEPT AS SET FORTH IN THE
REMAINDER OF THIS SECTION 3.4A.

 

(B)                                 TRANSITION PERIOD.  FOR THE TRANSITION
PERIOD BEGINNING JANUARY 1, 2008 AND ENDING DECEMBER 31, 2008, ANY PARTICIPANT
MAY ELECT TO HAVE HIS 409A SUPPLEMENTAL RETIREMENT BENEFIT PAYABLE IN ANY
OPTIONAL FORM IN WHICH THE QUALIFIED PLAN RETIREMENT BENEFIT IS PAYABLE TO THE
PARTICIPANT (INCLUDING A LUMP SUM PAYMENT), AND MAY ELECT WHEN THE 409A
SUPPLEMENTAL RETIREMENT BENEFIT WILL COMMENCE, WHICH COMMENCEMENT DATE MAY BE NO
SOONER THAN THE DATE WHEN THE PARTICIPANT HAS TERMINATED EMPLOYMENT.  SUCH
PAYMENT ELECTION SHALL BE MADE IN ACCORDANCE WITH CODE SECTION 409A (AND
APPLICABLE INTERNAL REVENUE SERVICE TRANSITION RELIEF) AND SUBJECT TO THE
FOLLOWING PROVISIONS.  AS OF DECEMBER 31, 2008, ANY THEN EFFECTIVE TRANSITION
PAYMENT ELECTION SHALL BE IRREVOCABLE FOR THE DURATION OF A PARTICIPANT’S
PARTICIPATION IN THE PLAN EXCEPT AS SET FORTH IN PARAGRAPH (D) BELOW.  NO
PAYMENT ELECTION MADE IN 2008 UNDER THIS TRANSITION RELIEF WILL APPLY TO 409A
SUPPLEMENTAL RETIREMENT BENEFITS THAT WOULD OTHERWISE BE PAYABLE IN 2008, NOR
MAY SUCH ELECTION CAUSE 409A SUPPLEMENTAL RETIREMENT BENEFITS TO BE PAID IN 2008
THAT WOULD NOT OTHERWISE BE PAYABLE IN 2008.  NO PAYMENT ELECTION UNDER THIS
TRANSITION RELIEF MAY BE MADE RETROACTIVELY, OR WHEN 409A SUPPLEMENTAL
RETIREMENT BENEFIT PAYMENTS ARE IMMINENT.

 

(C)                                  TIMELY ELECTION FAILURE.  FAILURE TO MAKE A
TIMELY PAYMENT ELECTION AS PROVIDED ABOVE WILL RESULT IN SUCH PERSON DEEMING TO
ELECT THE FOLLOWING WITH RESPECT TO THE 409A SUPPLEMENTAL RETIREMENT BENEFIT:
(I) BENEFIT COMMENCEMENT DATE THAT IS SIX MONTHS AFTER TERMINATION OF EMPLOYMENT
AND (II) BENEFIT PAYMENT FORM THAT IS A LUMP SUM PAYMENT.  SUCH DEEMED ELECTION
SHALL BE IRREVOCABLE FOR THE DURATION OF A PARTICIPANT’S PARTICIPATION IN THE
PLAN EXCEPT AS SET FORTH IN PARAGRAPH (D) BELOW.

 

(D)                                 SUBSEQUENT CHANGE IN ELECTION.  A
PARTICIPANT MAY CHANGE THE PAYMENT ELECTION WITH RESPECT TO THE 409A
SUPPLEMENTAL RETIREMENT BENEFIT SO LONG AS: (I) THE NEW PAYMENT ELECTION IS MADE
AT LEAST TWELVE (12) MONTHS BEFORE THE ORIGINAL PAYMENT COMMENCEMENT DATE,
(II) THE NEW PAYMENT ELECTION DOES NOT TAKE EFFECT UNTIL AT LEAST TWELVE (12)
MONTHS AFTER THE DATE ON WHICH SUCH ELECTION IS MADE, AND (III) THE ORIGINAL
PAYMENT COMMENCEMENT DATE IS DEFERRED FOR A PERIOD OF NOT LESS THAN FIVE
(5) YEARS.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT A PARTICIPANT’S
PAYMENT FORM ELECTION WITH RESPECT TO THE 409A SUPPLEMENTAL RETIREMENT BENEFIT
IS A “LIFE

 

9


 

annuity” (as defined under Code Section 409A), the Participant may change such
election to another optional form in which the Qualified Plan Retirement Benefit
is payable to the Participant provided that:

 

(1)

SUCH OPTIONAL FORM IS ALSO A “LIFE ANNUITY” (AS DEFINED UNDER CODE SECTION 409A)
WHICH IS ACTUARIALLY EQUIVALENT (AS DETERMINED UNDER CODE SECTION 409A);

 

 

(2)

SUCH ELECTION TO CHANGE IS TIMELY MADE BEFORE THE FIRST SCHEDULED ANNUITY
PAYMENT DATE OF THE ORIGINAL ELECTION; AND

 

 

(3)

SUCH FIRST SCHEDULED ANNUITY PAYMENT DATE DOES NOT CHANGE AS A RESULT OF THE NEW
ELECTION.

 

(E)                                  FORM.  THE ELECTIONS WITH RESPECT TO THE
409A SUPPLEMENTAL RETIREMENT BENEFIT (INCLUDING THE CHANGE IN PAYMENT ELECTION
PROVISIONS UNDER PARAGRAPH (D) ABOVE) PROVIDED SHALL BE MADE ON A FORM APPROVED
BY THE COMMITTEE AND FILED WITH THE COMMITTEE IN THE TIME AND MANNER PRESCRIBED
BY THE COMMITTEE.

 

(F)                                    SIX MONTH DELAY RULE.  IF, AT THE TIME
THE PARTICIPANT BECOMES ENTITLED TO 409A SUPPLEMENTAL RETIREMENT BENEFIT
PAYMENTS UNDER THE PLAN, THE PARTICIPANT IS A SPECIFIED EMPLOYEE (AS DEFINED AND
DETERMINED UNDER CODE SECTION 409A), THEN, NOTWITHSTANDING ANY OTHER PROVISION
IN THE PLAN TO THE CONTRARY, THE FOLLOWING PROVISION SHALL APPLY.  NO 409A
SUPPLEMENTAL RETIREMENT BENEFIT PAYMENTS CONSIDERED DEFERRED COMPENSATION UNDER
CODE SECTION 409A, WHICH IS DETERMINED TO BE PAYABLE UPON A PARTICIPANT’S
TERMINATION AS DETERMINED UNDER CODE SECTION 409A AND NOT SUBJECT TO AN
EXCEPTION OR EXEMPTION THEREUNDER, SHALL BE PAID TO THE PARTICIPANT UNTIL THE
DATE THAT IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION.  ANY SUCH 409A
SUPPLEMENTAL RETIREMENT BENEFIT PAYMENTS THAT WOULD OTHERWISE HAVE BEEN PAID TO
THE PARTICIPANT DURING THIS SIX-MONTH PERIOD SHALL INSTEAD BE AGGREGATED AND
PAID TO THE PARTICIPANT ON THE DATE THAT IS SIX (6) MONTHS AFTER THE
PARTICIPANT’S TERMINATION.  ANY 409A SUPPLEMENTAL RETIREMENT BENEFIT PAYMENTS TO
WHICH THE PARTICIPANT IS ENTITLED TO BE PAID AFTER THE DATE THAT IS SIX
(6) MONTHS AFTER THE PARTICIPANT’S TERMINATION SHALL BE PAID TO THE PARTICIPANT
IN ACCORDANCE WITH THE APPLICABLE TERMS OF THIS PLAN.

 

(G)                                 PAYMENTS.  NOTWITHSTANDING ANYTHING IN THE
FOREGOING, A 409A SUPPLEMENTAL RETIREMENT BENEFIT PAYMENT SHALL BE PAID (OR
COMMENCE TO BE PAID) ON OR AS SOON AS PRACTICABLE AFTER THE DATE DETERMINED
PURSUANT TO THE ABOVE BUT NOT LATER THAN 30 DAYS AFTER SUCH DATE.

 

3.5                                 Actuarial Equivalent.  A Supplemental
Retirement Benefit (whether a Supplemental Excess Retirement Benefit or
Supplemental Top Hat Retirement Benefit, or whether a Non-409A Supplemental
Retirement Benefit or 409A Supplemental Retirement Benefit) which is payable in
any form other than the lump sum payment of an Account Balance (or a straight
life annuity over the lifetime of a Participant who has chosen to receive the
Grandfathered Benefit in lieu of the Participant’s Account Balance under the
Qualified Plan), or which commences at any time prior to the Participant’s
Normal Retirement Date, shall be the Actuarial Equivalent of the Supplemental
Retirement Benefit set forth in Section 3.1.

 

3.6                                 Source of Benefit Payments.  Any
Supplemental Retirement Benefit or Supplemental Plan Preretirement Death Benefit
payable to a Participant, a Surviving Spouse, or a Beneficiary shall be paid
from the general assets of the Company.

 

10

 


ARTICLE IV


SUPPLEMENTAL PLAN PRERETIREMENT DEATH BENEFIT


 

4.1                                 Amount.

 

(A)                                  IF A PARTICIPANT DIES PRIOR TO COMMENCEMENT
OF PAYMENT OF HIS QUALIFIED PLAN RETIREMENT BENEFIT UNDER CIRCUMSTANCES IN WHICH
A QUALIFIED PLAN PRERETIREMENT DEATH BENEFIT IS PAYABLE TO HIS SURVIVING SPOUSE
OR A NON-SPOUSE BENEFICIARY, THEN A SUPPLEMENTAL PLAN PRERETIREMENT DEATH
BENEFIT IS PAYABLE AS HEREINAFTER PROVIDED.  THE SUPPLEMENTAL PLAN PRERETIREMENT
DEATH BENEFIT PAYABLE TO A SURVIVING SPOUSE OR BENEFICIARY SHALL BE AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN (A) AND (B) BELOW:

 


(I)                                     THE AMOUNT OF THE QUALIFIED PLAN
PRERETIREMENT DEATH BENEFIT TO WHICH A SURVIVING SPOUSE OR BENEFICIARY WOULD
HAVE BEEN ENTITLED IF SUCH BENEFIT WERE COMPUTED WITHOUT GIVING EFFECT TO THE
LIMITATIONS ON BENEFITS IMPOSED BY APPLICATION OF CODE SECTION 415 (AND IN THE
CASE OF THE SURVIVING SPOUSE OR BENEFICIARY OF A TOP HAT PARTICIPANT, CODE
SECTION 401(A)(17));


 

L E S S

 


(II)                                  THE QUALIFIED PLAN PRERETIREMENT DEATH
BENEFIT ACTUALLY PAYABLE TO A SURVIVING SPOUSE OR BENEFICIARY.


 

4.2                                 Form and Commencement of Benefit.  With
respect to a Supplemental Plan Preretirement Death Benefit payable to a
Surviving Spouse or a Beneficiary that is determined under Code Section 409A to
be (i) attributable to amounts deferred in taxable years beginning before
January 1, 2005, and (ii) not subject to Code Section 409A, the form and
commencement date shall be the same as the form and commencement date of the
Qualified Plan Preretirement Death Benefit.

 

With respect to a Supplemental Plan Preretirement Death Benefit payable to a
Surviving Spouse or a Beneficiary that is determined under Code Section 409A to
be (i) attributable to amounts deferred in taxable years beginning on or after
January 1, 2005, or (ii) attributable to amounts deferred in taxable years
beginning before January 1, 2005 that are subject to Code Section 409A, such
amount shall be payable as a lump sum payment on or as soon as administratively
practicable on the first day of the month following the Participant’s death, but
not later than 60 days after such date.  Notwithstanding the foregoing, to the
extent that a Participant commenced (or received) his 409A Supplemental
Retirement Benefit under the Plan, no amount shall be payable to a Surviving
Spouse or a Beneficiary pursuant to the terms of this paragraph.

 

11


 


ARTICLE V


ADMINISTRATION OF THE PLAN


 

5.1                                 Administration by the Company.  The Company,
acting under the supervision of the Committee, shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.

 

5.2                                 General Powers of Administration.  All
provisions set forth in the Qualified Plan with respect to the administrative
powers and duties of the Company, expenses of administration, and procedures for
filing claims shall also be applicable with respect to the Plan.  The Company
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan.

 

5.3                                 409A Compliance.  To the extent any
provision of the Plan or action by the Committee or Company would subject any
Participant to liability for interest or additional taxes under Code
Section 409A, or make Non-409A Supplemental Retirement Benefits subject to Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will comply
with Code Section 409A, and that the Non-409A Supplemental Retirement Benefits
be exempt from Code Section 409A coverage, and the Plan shall be interpreted and
construed on a basis consistent with such intent.  The Plan may be amended in
any respect deemed necessary (including retroactively) by the Committee in order
to preserve compliance with Code Section 409A and to maintain Code Section 409A
exemption for the Non-409A Supplemental Retirement Benefits.  For purposes of
this Plan with respect to 409A Supplemental Retirement Benefits, a “termination
of employment”, “termination”, “retirement” or “separation from service” (or
other similar term having a similar import) under this Plan shall have the same
meaning as a “separation from service” as defined in Code Section 409A.  The
preceding shall not be construed as a guarantee of any particular tax effect for
Plan benefits.

 

12


 


ARTICLE VI


AMENDMENT OR TERMINATION


 

6.1                                 Amendment or Termination.  The Company
intends the Plan to be permanent but reserves the right, subject to
Article VIII, to amend or terminate the Plan when, in the sole opinion of the
Company, such amendment or termination is advisable.  Any such amendment or
termination shall be made pursuant to a resolution of the Committee and shall be
effective as of the date of such resolution or as specified therein.

 

6.2                                 Effect of Amendment or Termination.  No
amendment or termination of the Plan shall deprive, directly or indirectly, any
current or former Participant, Surviving Spouse, or non-spouse Beneficiary of
all or any portion of any Supplemental Retirement Benefit or Supplemental Plan
Preretirement Death Benefit, the payment of which has commenced prior to the
effective date of such amendment or termination or which would be payable if the
Participant’s employment terminated for any reason, including death, on such
effective date.

 

13


 


ARTICLE VII


GENERAL PROVISIONS


 

7.1                                 Funding.  The Plan at all times shall be
entirely unfunded and the Company shall not be required at any time to segregate
any assets of the Company for payment of any benefits hereunder.  No
Participant, Surviving Spouse, Beneficiary, or any other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under the Plan and any such Participant, Surviving Spouse,
Beneficiary, or other person shall have only the rights of a general unsecured
creditor of the Company with respect to any rights under the Plan.

 

7.2                                 General Conditions.  Any Qualified Plan
Retirement Benefit or Qualified Plan Preretirement Death Benefit, or any other
benefit payable under the Qualified Plan, shall be paid solely in accordance
with the terms and conditions of the Qualified Plan, and nothing in this Plan
shall operate or be construed in any way to modify, amend or affect the terms
and provisions of the Qualified Plan.

 

7.3                                 No Guaranty of Benefits.  Nothing contained
in the Plan (or any Plan communication) shall constitute a guaranty by the
Company or any other entity or person that the assets of the Company will be
sufficient to pay any benefit hereunder.

 

7.4                                 No Enlargement of Employee Rights.  No
Participant, Surviving Spouse, or Beneficiary shall have any right to a benefit
under the Plan except in accordance with the terms of the Plan.  Establishment
of the Plan shall not be construed to give any Participant the right to be
retained in the service of the Company, nor to create or confer on any
Participant the right to receive future benefit accruals hereunder with respect
to any future period of service with the Company.  Nothing in the Plan shall
interfere in any way with the right of the Company to terminate a Participant’s
service at any time with or without cause or notice, whether or not such
termination results in any adverse effect on the Participant’s interests under
the Plan.

 

7.5                                 Spendthrift Provision.  No interest of any
person or entity in, or right to receive a benefit under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a benefit be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

7.6                                 Applicable Law.  The Plan (including,
without limitation, any rules, regulations, determinations or decisions made by
the Compensation Committee or Company relating to the Plan) shall be construed
and administered exclusively in accordance with applicable federal laws and the
laws of the State of Delaware, without regard to its conflict of laws
principles.

 

7.7                                 Small Benefits.  If the actuarial value of
any Supplemental Retirement Benefit or Supplemental Plan Preretirement Death
Benefit is less than $25,000 at a Participant’s termination of employment or
death, the Company will pay the actuarial value of such benefit to the
Participant, Surviving Spouse, or Beneficiary in a single lump sum in lieu of
any further benefit payments hereunder.  Subject to any six-month delay in
payment (or portion of payment) required by Code Section 409A, such payment (or
applicable portion) shall be made on or as soon as

 

14


 

administratively practicable after the Participant’s termination of employment
or death (or the date required by Code Section 409A’s six-month delay rule), but
not later than 60 days after such date.

 

7.8                                 Incapacity of Recipient.  If any person
entitled to a benefit payment under the Plan is deemed by the Company to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until claim therefor shall have been made by a duly appointed
guardian or other legal representative of such person, the Company may provide
for such payment or any part thereof to be made to any other person or
institution then contributing toward or providing for the care and maintenance
of such person.  Any such payment shall be a payment for the account of such
person and a complete discharge of any liability of the Company and the Plan
therefor.

 

7.9                                 Corporate Successor.  The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the reorganization, merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan, except as set forth in Article VIII.  In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 6.2.

 

7.10                           Unclaimed Benefit.  Each Participant shall keep
the Company informed of his current address and the current address of his
spouse and/or Beneficiary.  The Company shall not be obligated to search for the
whereabouts of any person.  If the location of a Participant is not made known
to the Company within three (3) years after the date on which payment of the
Participant’s Supplemental Retirement Benefit may first be made, payment may be
made as though the Participant had died at the end of the three-year period. 
If, within one additional year after such three-year period has elapsed, or,
within three years after the actual death of a Participant, the Company is
unable to locate any Surviving Spouse or Beneficiary for the Participant, then
the Company shall have no further obligation to pay any benefit hereunder to
such Participant, Surviving Spouse, Beneficiary or any other person and such
benefit shall be irrevocably forfeited.

 

7.11                           Limitations on Liability.  Notwithstanding any of
the preceding provisions of the Plan, neither the Company nor any individual
acting as an employee or agent of the Company shall be liable to any
Participant, former Participant, Surviving Spouse, Beneficiary, or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.

 

7.12                           Duties of Participants, Beneficiaries, and
Surviving Spouses.  A Participant, Surviving Spouse or Beneficiary shall, as a
condition of receiving benefits under this Plan, be obligated to provide the
Committee with such information as the Committee shall require in order to
calculate benefits under this Plan or otherwise administer the Plan.

 

7.13                           Taxes and Withholding.  As a condition to any
payment or distribution pursuant to the Plan, the Company may require a
Participant (or as applicable, the Surviving Spouse or Beneficiary) to pay such
sum to the Company as may be necessary to discharge its obligations with respect
to any taxes, assessments or other governmental charges imposed on property or
income received by the Participant (or as applicable, the Surviving Spouse or
Beneficiary) thereunder.  The Company may deduct or withhold such sum from any
payment or distribution to the Participant (or as applicable, the Surviving
Spouse or Beneficiary).

 

15


 

7.14                           Treatment for other Compensation Purposes. 
Payments received by a Participant (or as applicable, the Surviving Spouse or
Beneficiary) under the Plan shall not be deemed part of a Participant’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws and shall not be included in, nor have any effect on, the determination
of benefits under any other employee benefit plan, contract or similar
arrangement provided by the Company, unless expressly so provided by such other
plan, contract or arrangement.

 

16


 


ARTICLE VIII


CHANGE-OF-CONTROL


 

8.1                                 Definition of Change-of-Control.  For
purposes of this Plan, a “Change-of-Control” shall be deemed to have occurred
if:

 

(A)                                  ANY “PERSON” (AS DEFINED BELOW), EXCLUDING
FOR THIS PURPOSE THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR OF ANY SUBSIDIARY OF THE COMPANY, OR ANY ENTITY
ORGANIZED, APPOINTED OR ESTABLISHED FOR OR PURSUANT TO THE TERMS OF ANY SUCH
PLAN WHICH ACQUIRES BENEFICIAL OWNERSHIP OF COMMON SHARES OF THE COMPANY, IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED BELOW) OF TWENTY PERCENT (20%) OR
MORE OF THE COMMON SHARES OF THE COMPANY THEN OUTSTANDING; PROVIDED, HOWEVER,
THAT NO CHANGE-OF-CONTROL SHALL BE DEEMED TO HAVE OCCURRED AS THE RESULT OF AN
ACQUISITION OF COMMON SHARES OF THE COMPANY BY THE COMPANY WHICH, BY REDUCING
THE NUMBER OF SHARES OUTSTANDING, INCREASES THE PROPORTIONATE BENEFICIAL
OWNERSHIP INTEREST OF ANY PERSON TO TWENTY PERCENT (20%) OR MORE OF THE COMMON
SHARES OF THE COMPANY THEN OUTSTANDING, BUT ANY SUBSEQUENT INCREASE IN THE
BENEFICIAL OWNERSHIP INTEREST OF SUCH A PERSON IN COMMON SHARES OF THE COMPANY
SHALL BE DEEMED A CHANGE-OF-CONTROL; AND PROVIDED FURTHER THAT IF THE BOARD
DETERMINES IN GOOD FAITH THAT A PERSON WHO HAS BECOME THE BENEFICIAL OWNER OF
COMMON SHARES OF THE COMPANY REPRESENTING TWENTY PERCENT (20%) OR MORE OF THE
COMMON SHARES OF THE COMPANY THEN OUTSTANDING HAS INADVERTENTLY REACHED THAT
LEVEL OF OWNERSHIP INTEREST, AND IF SUCH PERSON DIVESTS AS PROMPTLY AS
PRACTICABLE A SUFFICIENT NUMBER OF SHARES OF THE COMPANY SO THAT THE PERSON NO
LONGER HAS A BENEFICIAL OWNERSHIP INTEREST IN TWENTY PERCENT (20%) OR MORE OF
THE COMMON SHARES OF THE COMPANY THEN OUTSTANDING, THEN NO CHANGE-OF-CONTROL
SHALL BE DEEMED TO HAVE OCCURRED.  FOR PURPOSES OF THIS PARAGRAPH (A), THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 


(I)


“PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM, LIMITED LIABILITY COMPANY, CORPORATION
OR OTHER ENTITY, AND SHALL INCLUDE ANY SUCCESSOR (BY MERGER OR OTHERWISE) OF ANY
SUCH ENTITY.


 


 


(II)


“AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO SUCH
TERMS IN RULE 12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).


 


 


(III)


A PERSON SHALL BE DEEMED THE “BENEFICIAL OWNER” OF AND SHALL BE DEEMED TO
“BENEFICIALLY OWN” ANY SECURITIES:


 

(A)                              which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                                which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bonafide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights (other than rights under the Company’s Rights Agreement
dated June 25, 1996 with The Bank of New York, as amended), warrants or options,
or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange; or (2) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (a) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated

 

17


 

under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                                which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(B)                                 DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH TWO-YEAR PERIOD CONSTITUTE THE
BOARD AND ANY NEW DIRECTOR OR DIRECTORS (EXCEPT FOR ANY DIRECTOR DESIGNATED BY A
PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A
TRANSACTION DESCRIBED IN PARAGRAPH (A), ABOVE, OR PARAGRAPH (C), BELOW) WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; OR

 

(C)                                  APPROVAL BY THE SHAREHOLDERS OF (OR IF SUCH
APPROVAL IS NOT REQUIRED, THE CONSUMMATION OF) (I) A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY, (II) AN AGREEMENT FOR THE SALE OR DISPOSITION OF THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, (III) A PLAN OF
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OR (IV) A
SIMILAR TRANSACTION OR SERIES OF TRANSACTIONS INVOLVING THE COMPANY (ANY
TRANSACTION DESCRIBED IN PARTS (I) THROUGH (IV) OF THIS PARAGRAPH (C) BEING
REFERRED TO AS A “BUSINESS COMBINATION”), IN EACH CASE UNLESS AFTER SUCH A
BUSINESS COMBINATION THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO THE
BUSINESS COMBINATION CONTINUE TO OWN AT LEAST EIGHTY PERCENT (80%) OF THE VOTING
SECURITIES OF THE NEW (OR CONTINUED) ENTITY IMMEDIATELY AFTER SUCH BUSINESS
COMBINATION, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION.

 

A “Change-of-Control” shall not include any transaction described in
paragraph (a) or (c) above where, in connection with such transaction, a
participant and/or any party acting in concert with that participant shall
substantially increase their, his or its, as the case may be, ownership interest
in the Company or a successor to the Company (other than through conversion of
prior ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

 

8.1A                       Definition of 409A Change-of-Control.  For purposes
of this Plan, a “409A Change-of-Control” means the occurrence of any of the
following events:

 

(A)                                  ANY PERSON OR GROUP ACQUIRES OWNERSHIP OF
COMPANY’S STOCK THAT, TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP,
CONSTITUTES MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER
OF COMPANY’S STOCK, (INCLUDING AN INCREASE IN THE PERCENTAGE OF STOCK OWNED BY
ANY PERSON OR GROUP AS A RESULT OF A TRANSACTION IN WHICH COMPANY ACQUIRES ITS
STOCK IN EXCHANGE FOR PROPERTY, PROVIDED THAT THE ACQUISITION OF ADDITIONAL
STOCK BY ANY PERSON OR GROUP DEEMED TO OWN MORE THAN 50% OF THE TOTAL FAIR
MARKET VALUE OR TOTAL VOTING POWER OF COMPANY’S STOCK ON JANUARY 1, 2005, SHALL
NOT CONSTITUTE A 409A CHANGE-OF-CONTROL); OR

 

(B)                                 ANY PERSON OR GROUP ACQUIRES (OR HAS
ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION BY SUCH PERSON OR GROUP) OWNERSHIP OF COMPANY STOCK POSSESSING 30% 
OR MORE OF THE TOTAL VOTING POWER OF COMPANY STOCK; OR

 

18


 

(C)                                  A MAJORITY OF THE MEMBERS OF THE BOARD IS
REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION
IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE BOARD PRIOR TO THE DATE OF
THE APPOINTMENT OR ELECTION; OR

 

(D)                                 ANY PERSON OR GROUP ACQUIRES (OR HAS
ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION BY SUCH PERSON OR GROUP) ASSETS FROM COMPANY THAT HAVE A TOTAL GROSS
FAIR MARKET VALUE EQUAL TO 40% OR MORE OF THE TOTAL GROSS FAIR MARKET VALUE OF
ALL COMPANY ASSETS IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS,
PROVIDED THAT THERE IS NO 409A CHANGE-OF-CONTROL WHEN COMPANY’S ASSETS ARE
TRANSFERRED TO:

 

(1)

A SHAREHOLDER OF COMPANY (IMMEDIATELY BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR
OR WITH RESPECT TO COMPANY STOCK;

 

 

(2)

AN ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY COMPANY;

 

 

(3)

A PERSON OR GROUP THAT OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL
VALUE OR VOTING POWER OF ALL OUTSTANDING COMPANY STOCK; OR

 

 

(4)

AN ENTITY, AT LEAST 50% OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY A PERSON DESCRIBED IN PARAGRAPH (III).

 

For purposes of the above sub-paragraph (d), a person’s status is determined
immediately after the transfer of the assets.  For example, a transfer to a
corporation in which Company has no ownership interest before the transaction,
but which is a majority-owned subsidiary of Company after the transaction is not
a 409A Change-of-Control.

 

For purposes of this Section 8.1A, “Gross Fair Market Value” means the value of
assets determined without regard to any liabilities associated with such assets.

 

For purposes of this Section 8.1A, “Group” means persons acting together for the
purpose of acquiring Company stock and includes owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with Company. If a person owns stock in both
Company and another corporation that enter into a merger, consolidation purchase
or acquisition of stock, or similar transaction, such person is considered to be
part of a Group only with respect to ownership prior to the merger or other
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be acting
as a Group solely because they purchase assets of the same corporation at the
same time, or as a result of the same public offering.

 

8.2                                 Benefit Rights Upon Change-of-Control.

 

(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, IN THE EVENT OF A CHANGE-OF-CONTROL, THE COMPANY OR ANY
SUCCESSOR SHALL BE PROHIBITED FROM AMENDING OR TERMINATING THE PLAN IN ANY
MANNER SO AS TO DEPRIVE, DIRECTLY OR INDIRECTLY, ANY CURRENT OR FORMER
PARTICIPANT, SURVIVING SPOUSE, OR BENEFICIARY OF ALL OR ANY PORTION OF ANY
SUPPLEMENTAL RETIREMENT BENEFIT OR SUPPLEMENTAL PLAN PRERETIREMENT DEATH
BENEFIT, THE PAYMENT OF WHICH HAS COMMENCED PRIOR TO THE EFFECTIVE DATE OF SUCH
AMENDMENT OR TERMINATION, OR WHICH WOULD BE PAYABLE IF THE PARTICIPANT’S
EMPLOYMENT TERMINATED FOR ANY REASON, INCLUDING DEATH, ON SUCH EFFECTIVE DATE. 
FOLLOWING A CHANGE-OF-CONTROL OR 409A CHANGE-OF-CONTROL, NO ACTION SHALL BE
TAKEN UNDER THE PLAN THAT WILL CAUSE ANY OF THE NON-409A SUPPLEMENTAL RETIREMENT
BENEFITS TO BE SUBJECT TO CODE SECTION 409A COVERAGE OR CAUSE ANY OF THE 409A
SUPPLEMENTAL RETIREMENT BENEFITS TO FAIL TO COMPLY IN ANY RESPECT WITH CODE
SECTION 409A, IN EITHER CASE, WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT,
SURVIVING SPOUSE, OR BENEFICIARY (AS APPLICABLE).

 

19


 

(B)                                 IN THE EVENT THAT THE PLAN IS TERMINATED
FOLLOWING A CHANGE-OF-CONTROL, EACH CURRENT OR FORMER PARTICIPANT, SURVIVING
SPOUSE, OR BENEFICIARY, SHALL BE PAID IMMEDIATELY A LUMP SUM AMOUNT WITH RESPECT
TO THE NON-409A SUPPLEMENTAL RETIREMENT BENEFITS (AND WITH RESPECT TO THE 409A
SUPPLEMENTAL RETIREMENT BENEFITS IF SUCH PLAN (TOGETHER WITH ANY OTHER DEFERRED
COMPENSATION ARRANGEMENTS AS REQUIRED BY CODE SECTION 409A) TERMINATES).  THIS
AMOUNT SHALL BE THE ACTUARIAL EQUIVALENT OF ANY OF THE NON-409A SUPPLEMENTAL
RETIREMENT BENEFITS (AND WITH RESPECT TO THE 409A SUPPLEMENTAL RETIREMENT
BENEFITS IF APPLICABLE) OR SUPPLEMENTAL PLAN PRERETIREMENT DEATH BENEFIT, THE
PAYMENT OF WHICH HAS COMMENCED PRIOR TO THE EFFECTIVE DATE OF ANY SUCH
TERMINATION, OR WHICH WOULD BE PAYABLE IF THE PARTICIPANT’S EMPLOYMENT
TERMINATED ON THE EFFECTIVE DATE OF ANY PLAN TERMINATION.

 

(C)                                  FOR THE PURPOSE OF DETERMINING A
PARTICIPANT’S, SURVIVING SPOUSE’S, OR BENEFICIARY’S RIGHT TO RECEIVE A BENEFIT
(BUT NOT THE AMOUNT OF ANY SUCH BENEFIT) UNDER THIS ARTICLE VIII, ANY
PARTICIPANT WHO HAS NOT YET BECOME ELIGIBLE FOR A QUALIFIED PLAN RETIREMENT
BENEFIT SHALL BE DEEMED TO HAVE DONE SO UPON THE CHANGE-OF-CONTROL.

 

(D)                                 SUBJECT TO SECTION 5.3, THE BENEFIT RIGHTS
OF ANY PARTICIPANT UNDER THIS PLAN SHALL BE DETERMINED ONLY AFTER TAKING INTO
ACCOUNT THE EFFECT OF ANY SEVERANCE AGREEMENT BETWEEN THE COMPANY AND THE
PARTICIPANT.

 

8.3                                 Excess Parachute Payments by the Company.

 

(A)                                  ANYTHING IN THIS PLAN TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF A PARTICIPANT (WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS PLAN OR
OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS SECTION 8.3 (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY CODE SECTION 4999 OR IF ANY INTEREST OR PENALTIES ARE INCURRED BY THE
PARTICIPANT WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THEN THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY THE
PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT.

 

(B)                                 SUBJECT TO THE PROVISIONS OF
PARAGRAPH (C) BELOW, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SECTION 8.3, INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING
AT SUCH DETERMINATION, SHALL BE MADE BY THE ACCOUNTING FIRM WHICH IS THEN
SERVING AS THE AUDITORS FOR THE COMPANY (THE “ACCOUNTING FIRM”), WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND THE PARTICIPANT
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE PARTICIPANT
THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUIRED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE-OF-CONTROL, THE
PARTICIPANT SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE
THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE
REFERRED TO AS THE “ACCOUNTING FIRM” HEREUNDER).  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENTS, AS
DETERMINED PURSUANT TO THIS SECTION 8.3, SHALL BE PAID BY THE COMPANY TO THE
PARTICIPANT WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S
DETERMINATION, BUT SHALL BE PAID NO LATER THAN THE END OF THE PARTICIPANT’S
TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE
PARTICIPANT REMITS THE RELATED TAXES.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE PARTICIPANT, IT SHALL FURNISH THE PARTICIPANT WITH
A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE PARTICIPANT’S
APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR SIMILAR PENALTY.  ANY GOOD FAITH DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND THE PARTICIPANT.  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF CODE SECTION 4999 AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
PARAGRAPH (C) BELOW, AND THE PARTICIPANT THEREAFTER IS REQUIRED TO MAKE A
PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY THE COMPANY TO OR FOR THE BENEFIT OF THE PARTICIPANT, BUT SHALL BE PAID

 

20


 

no later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the Participant remits the related taxes.

 

(C)                                  THE PARTICIPANT SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE, BUT NO LATER THAN FIFTEEN (15) BUSINESS
DAYS AFTER THE PARTICIPANT IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL
APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM
IS REQUESTED TO BE PAID.  THE PARTICIPANT SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30)-DAY PERIOD FOLLOWING THE DATE ON WHICH THE
PARTICIPANT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON
THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
COMPANY NOTIFIES THE PARTICIPANT IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE PARTICIPANT SHALL:

 


(I)


GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE COMPANY RELATING TO
SUCH CLAIM,


 


 


(II)


TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE COMPANY SHALL
REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION,
ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN ATTORNEY
REASONABLY SELECTED BY THE COMPANY,


 


 


(III)


COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER TO EFFECTIVELY CONTEST SUCH
CLAIM, AND


 


 


(IV)


PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO SUCH CLAIM;


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provision of this
paragraph (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner; and the Participant agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant on an interest-free basis and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(D)                                 IF, AFTER THE RECEIPT BY THE PARTICIPANT OF
AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO PARAGRAPH (C) ABOVE, THE
PARTICIPANT BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM,
THE PARTICIPANT SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS
OF SAID PARAGRAPH (C)) PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND
(TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON, AFTER TAXES APPLICABLE
THERETO).  IF, AFTER THE RECEIPT BY THE PARTICIPANT OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SAID PARAGRAPH (C), A DETERMINATION IS MADE THAT THE
PARTICIPANT SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE COMPANY DOES NOT NOTIFY THE PARTICIPANT IN WRITING OF ITS INTENT TO CONTEST
SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID (PROVIDED THAT SUCH FORGIVENESS SHALL BE MADE NO LATER THAN THE END OF
THE PARTICIPANT’S TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN
WHICH THE PARTICIPANT REMITS THE RELATED TAXES); AND THE AMOUNT OF SUCH ADVANCE
SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED
TO BE PAID.

 

21


 


ARTICLE IX


SPECIAL PROVISIONS


 

9.1                                 Former Participants in the General Signal
Corporation Supplemental Retirement Plan.  Certain employees of General Signal
Corporation were participants in the General Signal Corporation Supplemental
Retirement Plan (the “GSX Plan”), which terminated on December 31, 1998. 
Benefits earned under the GSX Plan through December 31, 1998 shall be paid
instead under this Plan.  The Actuarial Equivalent of the GSX Plan benefit on
December 31, 1998 (including any early retirement subsidy for a person eligible
for early retirement under the GSX Plan on such date), shall be the Initial
Account Balance under this Plan.  Thereafter, the Account Balances of such
Participants shall be maintained like any other Account Balance under this
Plan.  Former participants in the GSX Plan will be Participants in this Plan
from and after January 1, 1999, only if, and for so long as, they meet the
requirements for being a Top Hat Participant, as set forth in the Plan.

 

9.2                                 Certain Former General Signal Participants
Eligible for Transition Benefits.  Participants in this Plan eligible for a
Transition Benefit (as defined under the Qualified Plan) with respect to their
Qualified Plan account balance shall also receive such a benefit from this Plan,
calculated as if the Account Balance of a Participant under this Plan was part
of the Qualified Plan.  Persons who are eligible for a Transition Benefit in the
Qualified Plan who are not Participants in this Plan shall not receive such a
benefit from this Plan.

 

Benefits shall be paid only if the plan administrator decides in its discretion
that the applicant is entitled to them.

 

22
